Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 1 of 21 PageID #: 4




       EXHIBIT A
                                                                                                     Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 2 of 21 PageID #: 5  20SL-CC00238

                        IN THE TWENTY-FIRST JUDICAL CIRCUIT
                                SAINT LOUIS COUNTY
                                 STATE OF MISSOURI

MELISSA WHITE, on behalf of herself            )
and others similarly situated individuals,     )         Cause No.:
                                               )
         Plaintiffs,                           )
                                               )
vs.                                            )
                                               )          Jury Trial Demanded
STEAK N SHAKE INC.                             )
                                               )
          Defendant.                           )
                                               )
Served to its registered agent:                )
CSC-Lawyers Incorporating Service Co.          )
221 Bolivar Street                             )
Jefferson City, Missouri 65101                 )

                                         COMPLAINT
                       Collective Action under Fair Labor Standards Act
                        Class Action Claim under Missouri Wage Laws

         COME NOW, the Plaintiff Melissa White (“Ms. White”), on behalf of herself and all

other similarly situated individuals, and bring this action against Steak N Shake Inc.

(“Defendant”) for damages and other relief as follows:

      1. Ms. White alleges on behalf of herself and other current and former servers, and those

similarly situated holding comparable positions with different titles, employed by Defendant in

the United States at their corporate owned restaurants, who elect to opt into this action pursuant

to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), that they are entitled to liquidated

damages, costs, attorneys’ fees, and unpaid wages when they performed tasks unrelated to their

tipped occupation and/or spent a substantial amount of their time performing non-tipped job

tasks that are related to their tipped occupation.

      2. Ms. White further complains, pursuant to Rule 23 on behalf of herself and other current



                                                     1
                                                                                                      Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 3 of 21 PageID #: 6



and former servers, and those similarly situated holding comparable positions with different

titles, employed by Defendant at their corporate owned restaurants within the State of Missouri,

that pursuant to Missouri’s Minimum Wage Laws (“MMWL”), Mo. Rev. Stat. § 290.500, et seq.,

they are entitled to liquidated damages, costs, attorneys’ fees, and unpaid wages when they

performed tasks unrelated to their tipped occupation and/or spent a substantial amount of their

time performing non-tipped job tasks that are related to their tipped occupation.

                                PARTIES AND JURISDICTION

   3. Ms. White is a citizen residing in the St. Louis County, State of Missouri.

   4. Steak N Shake Inc. is an Indian corporation and is authorized to conduct business in the

State of Missouri.

   5. Steak N Shake operates and/or has operated its corporate owned restaurants in St. Louis

County.

   6. At the relevant times period, Ms. White worked as a server at Steak N Shake restaurant

located in St. Louis County.

   7. While working at the restaurant, Ms. White and other servers were wrongfully denied

minimum wages when they worked in non-tipped occupations and/or spent a substantial amount

of their time performing non-tipped job tasks that are related to their tipped occupation.

   8. Venue is proper in this Court because the matters giving rise to the claims occurred in the

St. Louis County, State of Missouri.

   9. Pursuant to Mo. Rev. Stat. § 508.010(4), this Court has jurisdiction to hear claims

alleging a tort against a corporation in the county where plaintiff has alleged he or she was first

injured by the acts or conduct alleged.

   10. In addition, pursuant to Mo. Rev. Stat. § 290.527, this Court has subject matter



                                                  2
                                                                                                      Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 4 of 21 PageID #: 7



jurisdiction, which authorizes court actions by private parties to recover damages for violation of

MMWL and for other actions to recover monies wrongfully withheld or diverted from the

rightful owner or recipients of such monies.

   11. This Court has general jurisdiction to enforce a right of civil recovery arising under an

Act of Congress, except where Congress has expressly limited jurisdiction to the federal courts.

Brockway v. Long, 55 F. Supp. 79, 80 (Mo. W.D. 1944). Under the FLSA, Congress expressly

provided that such an action may be maintained in any court of competent jurisdiction. Id.

   12. As a result, this Court has jurisdiction over the FLSA and state claims.

                                 FACTUAL ALLEGATIONS

   13. Not including restaurant establishment franchised by Defendant to franchisees, Defendant

operates or operated over 400 corporate owned retail restaurants locations throughout the

country.

   14. Defendant’s retail restaurants are divided into five “Group Markets”: (a) Chicago/Detroit,

(b) Cleveland/Dallas; (c) Indianapolis, (d) Orlando/Atlanta, and (e) St. Louis.

   15. In the St. Louis Group Market, there were 51 corporate owned restaurants with 39 of

them in Missouri.

   16. Defendant was aware that its restaurants in the St. Louis Group Market were chronically

understaffed.

   17. Defendant routinely prepared reports reflecting the expected number of employees

needed at each restaurant based on past sales.

   18. These reports reflect the number of hourly employees needed compared to the actual

number working at the restaurant.

   19. One report was prepared in August 2016 for the St. Louis Group Market, and reflects a



                                                 3
                                                                                                    Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 5 of 21 PageID #: 8



shortage of 111 production workers and 97 service workers at all restaurants. This August 2016

report reflects an average shortage of 4 hourly workers at each restaurant in the St. Louis Group

Market.

   20. On April 10, 2017, in a separate litigation, Defendant produced staffing reports from

Steak N Shake’s Director of Operating Controls Michael Conner that reflect shortages of hourly

employees affecting Missouri restaurants.

   21. Upon information and belief, Defendant designates 12 periods in a year that roughly

follow the 12 months in a year.

   22. A period 6 report from 2013 reflects that the St. Louis Group Market had a shortage of 53

production workers and 105 servers at its restaurants.

   23. A period 2 report from 2015 reflects that the St. Louis Group Market had a shortage of

166 production workers and 61 servers at its restaurants.

   24. A period 3 report from 2015 reflects that the St. Louis Group Market had a shortage of

240 production workers and 21 servers at its restaurants.

   25. A period 3 report from 2016 reflects that the St. Louis Group Market had a shortage of 73

production workers and 30 servers at its restaurants.

   26. A period 4 report from 2016 reflects that the St. Louis Group Market had a shortage of 85

production workers and 39 servers at its restaurants.

   27. A period 7 report from 2016 reflects that the St. Louis Group Market had a shortage of 89

production workers and 92 servers at its restaurants.

   28. A period 3 report from 2017 reflects that the St. Louis Market had a shortage of 186

production workers and 134 servers at its restaurants.

   29. A period 4 report from 2017 reflects that the St. Louis Group Market had a shortage of



                                                 4
                                                                                                     Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 6 of 21 PageID #: 9



128 production workers and 68 servers at its restaurants.

   30. Without any identifying dates, Defendant produced one report showing average shortages

of hourly employees per restaurant. In the St. Louis Group Market (which the report shows

having 46 restaurants), there was an average shortage of 4 production workers and one server per

restaurant.

   31. In addition, numerous managers in the St. Louis Group Market provided testimony in the

separate litigation, Drake and Smith v. Steak N Shake Operations, Inc., No. 4:14-cv-1535, 2017

WL 109066884 (E.D. Mo. May 30, 2017), that Defendant’s restaurants were routinely

understaffed.

   32. Manager Sandra Drake testified, “[W]e were highly under-staffed.” She further testified,

“We were always under-staffed. It was a regular thing. There was never enough people on them

shift I worked.”

   33. Manager Shannon Hampton testified, “You never had enough people, or if you did have

people, they weren’t the right people.”

   34. Manager Stephanie Hughes admitted that each of her stores was understaffed.

   35. Manager Norman Kelley testified, “Most of the stores I worked at, in fact, all the stores I

worked at, were never fully staffed.”

   36. Manager Tim Lawrence stated in a questionnaire, “We were always under staffed in these

positions [the hourly positions] so I did the work.”

   37. Manager Eric O’Neal testified, “You know, I don’t know if all the stores had a staffing

issue but I know a majority of them did, and I was one of them, so we didn’t have very many

crew.”

   38. Manager Jennifer Skinner testified, “There was never any staff available, and staff that



                                                 5
                                                                                                       Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 7 of 21 PageID #: 10



was available, the [General Managers] would have them on their shift.”

    39. Manager Randy Smith testified, “We would be understaffed.”

    40. Manager Alicia Trautwein testified, “We were always understaffed at every location.”

    41. Manager Kelly Ann Williams admitted that there were less associates working than there

was needed to be at the restaurant.

    42. Upon information and belief, Defendant refused to hire and/or failed to retain adequate

employees in respective positions at its restaurants.

    43. Because the restaurants were routinely understaffed, some managers would make servers

receiving tips work production jobs and/or work non-tipped jobs in excess of twenty percent

(20%).

    44. The production jobs are unrelated to tipped occupations at Defendant’s restaurants.

    45. Examples of production jobs, include, but not limited to: preparing food, cooking on the

grill, working the drive-thru and front counter, and/or dressing the food with condiments on the

line.

    46. Examples of non-tipped job related to tipped occupation that exceed twenty percent

(20%), include, but not limited to: preparatory and workplace maintenance tasks such as brewing

coffee, training servers, setting silverware, cleaning drink dispensers, wiping down tables, setting

tables, busing tables, stocking supplies, cleaning booths, sweeping, mopping, and restocking all

stations.

    47. Manager Rashad Lambert admitted that he moved servers to production jobs “just about

every shift” he worked because they were very understaffed.

    48. Manager George Nicholson admitted that he requested Ms. White to cook on the grill “if

needed” because the restaurant was understaffed.



                                                 6
                                                                                                   Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 8 of 21 PageID #: 11



   49. Ms. White and other servers were also routinely ordered to wash dishes at the restaurant.

   50. Upon information and belief, other managers ordered similarly situated servers to work

non-tipped occupations and/or to spend more than twenty percent (20%) performing non-

tipped job tasks that are related to their tipped occupation because the restaurants were

understaffed.

   51. When Ms. White and other similarly situated servers were ordered to work non-tipped

occupations and/or to spend more than twenty percent (20%) performing non-tipped job tasks,

they did not receive minimum wages from Defendant.

   52. Upon information and belief, Defendant was aware its managers were routinely ordering

servers to non-tipped occupations and/or to spend more than twenty percent (20%) performing

non-tipped job tasks because of the understaffed issues at the restaurants.

   53. These managers acted as agents and in their course of employment for Defendant when

they ordered servers to non-tipped occupations and/or to spend more than twenty percent (20%)

performing non-tipped job tasks at the restaurants.

   54. Yet, Defendant failed to pay the servers the minimum wages when they worked non-

tipped occupations and/or spent more than twenty percent (20%) performing non-tipped job

tasks.

   55. Upon information and belief, production workers did not receive tips like Ms. White and

other similarly situated individuals. Instead, the production workers received a higher hourly

wage of $7.25.

   56. Upon information and belief, Ms. White and other similarly situated individuals received

an lower hourly wage of $4.25 while they worked in the tipped occupations.

   57. Upon information and belief, Ms. White and other similarly situated individuals



                                                 7
                                                                                                    Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
 Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 9 of 21 PageID #: 12



continued to receive the lower hourly wage of $4.25 when they worked non-tipped occupations

and/or spent more than twenty (20%) performing non-tipped job tasks.

    58. As a result, Defendant wrongfully credited a portion of Ms. White and other similarly

situated individuals’ tips against its minimum wage obligation, which is commonly known as

receiving “tip credit.”

    59. Rather than pay its tipped employees the applicable minimum wage, Defendant imposed

the tip credit upon Ms. White and other similarly situated individuals at below the applicable

minimum wage.

    60. As a result of Defendant’s imposition of the tip credit, Ms. White and other similarly

situated individuals were forced to perform minimum wage work at an hourly rate that was less

than minimum wage.

    61. Ms. White and other similarly situated individuals did not earn enough tips while

working in non-tipped occupations that would release Defendant from its obligation to pay them

the applicable minimum wage.

    62. Defendant engaged in the regular practice of willfully failing to pay Ms. White and other

similarly situated individuals the applicable minimum wage.

    63. Upon information and belief, Defendant did not keep accurate records of hours worked

by Ms. White and other similarly situated individuals as required by law.

    64. Ms. White worked as a server for Defendant from April 2009 to February 2014.

    65. In July 2016, Ms. White was rehired as a Server Trainer at the restaurant located in

Florissant, Missouri.

    66. Ms. White specifically worked as a Server Trainer from July 30, 2016 to January 5, 2018

at the Florissant restaurant.



                                                 8
                                                                                                   Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 10 of 21 PageID #: 13



   67. As a Server Trainer, Ms. White was responsible for training new servers at the Florissant

restaurant.

   68. As a Server Trainer, Ms. White also worked as a server, interacting directly with

customers to take their orders and deliver food and beverages to customers.

   69. Ms. White and other similarly situated individuals’ interaction with customers would

provide them with the opportunity to earn tips from customers.

   70. However, Ms. White and other similarly situated individuals were unable to earn tips

when they worked non-tipped occupations and/or spent more than twenty percent (20%)

performing non-tipped job tasks.

   71. Upon information and belief, Defendant also allowed non-tipped individuals to clock in

as servers where they would receive the lower hourly wage and not the higher minimum wage.

   72. For example, Ms. Theresa Mann was hired as an operational supervisor at the Florissant

restaurant.

   73. Upon information and belief, Ms. Theresa Mann earned a higher wage than $4.25 when

she worked as an operational supervisor.

   74. Upon information and belief, Ms. Theresa Mann was routinely ordered by management

to clock in as a server and to work as a server.

   75. Upon information and belief, Ms. Theresa Mann and other similarly situated individuals

that clocked in as servers did not receive the minimum wage when they worked non-tipped

occupations and/or spent more than twenty percent (20%) performing non-tipped job tasks.

   76. Ms. White and other similarly situated individuals that clocked in as servers did not

receive the minimum wage when they worked non-tipped occupations and/or spent more than

twenty percent (20%) performing non-tipped job tasks.



                                                   9
                                                                                                     Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 11 of 21 PageID #: 14



   77. Upon information and belief, the wrongful behavior of Defendant of denying

the applicable minimum wage continued throughout 2018 and/or 2019, which satisfies the statute

of limitations requirement of bringing actions for willful denial of minimum wages within the

three years.

                      COLLECTIVE CLASS ACTION ALLEGATIONS

   78. Ms. White, individually and on behalf of other similarly situated individuals, seeks relief

on a collective basis challenging Defendant’s practice of failing to pay its employees the

applicable minimum wage. The number and identity of other plaintiffs yet to opt-in and consent

to be party plaintiffs may be ascertained from Defendant’s records, and potential class members

may be notified of the pendency of this action.

   79. Ms. White brings this action, encompassing persons similarly situated to her and seeking

relief, and defined as:

       The FLSA Tip-Credit Collective Class

       All current and former tipped employees at Defendant’s corporate owned
       restaurants who were servers and were paid at a sub-minimum wage rate
       any time during the last three years.

   80. Ms. White reserves the right to add, amend, modify, or further define the Class and/or

move for certification of a class or classes defined differently than set forth above depending on

the facts or law as discovered in this action.

   81. Ms. White asserts claims against Defendant individually and on behalf of all Class

members for violations of the law as set forth below.

   82. The members of the Class are ascertainable from objective criteria.

   83. The tipped employees can be identified by Defendant’s records of tip receipts showing




                                                  10
                                                                                                  Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 12 of 21 PageID #: 15



employees who customarily and regularly received more than thirty dollars a month in tips. See

29 U.S.C. § 203(t).

   84. If necessary to preserve the case as a collective or class action, the Court itself can

redefine the Class, create additional subclasses, or both.

   85. The requirements of Rule 23 are satisfied for the proposed Class because the members of

the proposed Class are so numerous and geographically dispersed that joinder of all its members

is impracticable.

   86. Upon information and belief, there are more than fifty members.

   87. Therefore, the “numerosity” requirement of Rule 23 is met.

   88. The “commonality” requirement of Rule 23 is satisfied because there are questions of law

or fact common to all class members that predominate over any questions affecting only

individual class members. Among those common question of law or fact are, but are not limited

to, the following:

           a. Whether members provided labor to Defendant for which members were unpaid
              or underpaid;

           b. Whether Defendant failed to keep true and accurate time and pay records for all
              hours worked by members, and other records required by law;

           c. Whether Defendant received a benefit from not paying or underpaying members
              for time that they were working; and

           d. Whether Defendant’s practice of receiving tip credit when members work in non-
              tipped occupations and/or work in excess of twenty percent (20%) in non-tipped
              jobs, violated the law.

   89. Ms. White’s claims are typical of the claims of the proposed class that she seeks to

represent, as described above, because they arise from the same course of conduct and

procedures of Defendant and are based on the same legal theories. Further, Ms. White has

sustained damages arising from Defendant’s conduct, as alleged herein, and Ms. White seeks the

                                                 11
                                                                                                     Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 13 of 21 PageID #: 16



same forms of relief for herself and the proposed class. Therefore, the “typicality” requirement

of Rule 23 is satisfied.

    90. Because her claims are typical of the proposed class that Ms. White seeks to represent,

she has every incentive to pursue those claims vigorously. Ms. White has no conflicts with, or

interests antagonistic to, the proposed class. Ms. White, a victim of Defendant’s unlawful pay

practices and unjust conduct, is committed to the vigorous prosecution of this action, which is

reflected in their retention of competent counsel experienced in complex and challenging

litigation. The interests of class members will be fairly and adequately protected by Ms. White

and her counsel. Accordingly, Ms. White satisfies the “adequacy” requirement of Rule 23.

    91. Additionally, a collective class treatment will permit large numbers of similarly-situated

tipped workers to prosecute their respective claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous

individual actions would produce.

    92. Further, by prosecuting this case a collective class action, members, who may be current

employees of Defendant, may receive just compensation for the work performed for Defendant

without fear of retaliation for seeking just compensation individually.

    93. Ms. White and the proposed class are victims of Defendant’s systematic and widespread

illegal practices in violation of the FLSA, and that have caused significant damages to Ms. White

and the proposed class.

    94. As the direct and proximate result of Defendant’s unlawful conduct, Ms. White and the

proposed class have suffered, and will continue to suffer, a loss of income and other damages.

Ms. White and the proposed class are entitled to liquidated damages, attorney’s fees, and costs

incurred in connection with this claim.



                                                12
                                                                                                    Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 14 of 21 PageID #: 17



                      COUNT I: FAIR LABOR STANDARDS ACT
                 NON-TIPPED LABOR UNRELATED TO TIPPED WORK

    95. Ms. White re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

    96. Defendant intentionally failed and/or refused to comply with the FLSA, 29 U.S.C. § 201,

et seq., 29 C.F.R. § 531.56(e), and the Department of Labor Field Operations Handbook §

30d00(f), by requiring Ms. White and other similarly situated individuals in a given workweek,

and during the workweek they were employed by Defendant, to perform non-tipped labor

unrelated to their tipped occupation over the course of their workweek, while paying Ms. White

and other similarly situated individuals at the tip credit rate.

    97. Defendant intentionally failed and/or refused to pay Ms. White and other similarly

situated individuals the full applicable minimum wage according to the provisions of the FLSA

for time they spent performing non-tipped labor unrelated to their tipped occupation over the

course of a given workweek, for during the workweek that Ms. White and other similarly

situated individuals were employed by Defendant, in violation of 29 U.S.C. § 206(a).

    98. As such, full applicable minimum wage for such time Ms. White and other similarly

situated individuals performed non-tipped labor unrelated to their tipped occupation over the

course of their regular workweek is owed to them for each and every workweek they were

employed by Defendant.

    99. Defendant knew that – or acted with reckless disregard as to whether – its failure to pay

to Ms. White and other similarly situated individuals the full applicable minimum wage, without

applying the tip credit, for time spent performing labor in such a non-tipped occupation, would

violate federal and state law, and Defendant was aware of the FLSA minimum wage requirement




                                                   13
                                                                                                        Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 15 of 21 PageID #: 18



during Ms. White and other similarly situated individuals’’ employment. As such, Defendant

conduct constitutes a willful violation of the FLSA.

   100.           At all relevant times, Defendant was and continued to be “employer” as defined

       by

FLSA, 29 U.S.C. § 201, et seq.

   101.           The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

Defendant.

   102.           At all relevant times, Ms. White and other similarly situated were “employees” as

defined by the FLSA, 29 U.S.C. § 201, et seq.

   103.           Defendant individually and/or through an enterprise or agent, directed and

exercised control over Ms. White and other similarly situated individuals’ work and wages at all

relevant times.

   104.           Ms. White and other similarly situated individuals, in their work for Defendant,

were employed by an enterprise engaged in commerce that had annual gross sales of at least

$500,000.

                 COUNT II: FAIR LABOR STANDARDS ACT
      NON-TIPPED LABOR RELATED TO TIPPED WORK IN EXCESS OF 20%

   105.           Ms. White re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

   106.           Defendant intentionally failed and/or refused to comply with the FLSA, 29 U.S.C.

§ 201, et seq., 29 C.F.R. § 531.56(e), and the Department of Labor Field Operations Handbook §

30d00(f) by requiring Ms. White and other similarly situated individuals in a given workweek,

and during the workweek they were employed by Defendant, to perform non-tipped labor to their




                                                   14
                                                                                                      Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 16 of 21 PageID #: 19



tipped occupation in excess of twenty percent (20%) of their workweek, while paying Ms. White

and other similarly situated individuals at the tip credit rate.

    107.        Defendant intentionally failed and/or refused to pay Ms. White and other similarly

situated individuals the full applicable minimum wage according to the provisions of the FLSA

for time they spent performing non-tipped labor related to their tipped occupation in excess of

twenty percent (20%) of a given workweek, for during the workweek that Ms. White and other

similarly situated individuals were employed by Defendant, in violation of 29 U.S.C. § 206(a).

    108.        As such, full applicable minimum wage for such time Ms. White and other

similarly situated individuals performed non-tipped labor related to their tipped occupation in

excess of twenty percent (20%) of their regular workweek they were employed by Defendant.

    109.        Defendant knew that – or acted with reckless disregard as to whether – its failure

to pay to Ms. White and other similarly situated individuals the full applicable minimum wage,

without applying the tip credit, for time spent performing labor in such a non-tipped occupation,

would violate federal and state law, and Defendant was aware of the FLSA minimum wage

requirement during Ms. White and other similarly situated individuals’’ employment. As such,

Defendant conduct constitutes a willful violation of the FLSA.

              COUNT III: RULE 23 CLASS UNDER MISSOURI WAGE LAWS

    110.        Ms. White re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

    111.        Ms. White and other similarly situated individuals bring their MMWL claim, Mo.

Rev. Stat. § 290.500, et seq., as a class action pursuant to Federal Rule of Civil Procedure 23.

    112.        As stated above, Ms. White and other similarly situated individuals’ claims satisfy




                                                   15
                                                                                                      Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 17 of 21 PageID #: 20



the numerosity, commonality, typicality, and adequacy and superiority requirements of a class

action under Federal Rule of Civil Procedure 23.

   113.        At all relevant times, Defendant was considered an “employer” as defined by Mo.

Rev. Stat. § 290.500 et seq.

   114.        At all relevant times, Defendant was considered an “employer” as defined by Mo.

Rev. Stat. § 290.500, et seq.

   115.        The MMWL regulates, among other things, the payment of minimum wage by

employers who employ any persons within the State, subject to limited exemptions not

applicable herein.

   116.        Ms. White and other similarly situated individuals are not exempt employees

under any State’s minimum wage laws.

   117.        As a result, Ms. White and other similarly situated individuals were entitled to the

minimum wage for regularly assigned non-tipped duties and/or work in excess of twenty percent

(20%) of their time performing non-tipped duties related to tipped occupation.

   118.        Defendant willfully and repeatedly violated the MMWL when it refused to pay

Ms. White and other similarly situated individuals the full minimum wage.

   119.        Under the MMWL, the total compensation for employee shall total at least the

minimum wage, the difference being made up by the employer. See Mo. Rev. Stat. § 290.512.

   120.        Ms. White and other similarly situated individuals did not receive the minimum

wage by Defendant when they were assigned to non-tipped duties and/or worked in excess of

twenty percent (20%) of their time performing non-tipped duties related to tipped occupation.

   121.        Defendant knew or should have known that its repeated practice of failing to pay




                                                16
                                                                                                     Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 18 of 21 PageID #: 21



the minimum wage was in violation of the MMWL. Additionally, Defendant’s knowledge and

actions justify an award of liquidated damages and/or penalties as permitted under the MMWL.

   122.        Ms. White and other similarly situated individuals have been damaged in the

amount of the difference between the hourly wages they were actually paid and the hourly wages

they should have been paid under the MMWL.

               COUNT IV: RULE 23 CLASS FOR UNJUST ENRICHMENT

   123.        Ms. White re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

   124.        Ms. White and other similarly situated individuals, by virtue of providing labor

without being compensated with minimum wage, have conferred a benefit to Defendant.

   125.        Defendant retained the benefit and enjoyed the benefit to the detriment to Ms.

White and other similarly situated individuals.

   126.        Defendant accepted and retained the benefit in circumstances that render such

retention inequitable.

   127.        Defendant’s retention of the benefit without paying the minimum wage would be

unjust.

   128.        Defendant has thereby been unjustly enriched and Ms. White and other similarly

situated individuals have been damaged.

   129.        Ms. White and other similarly situated individuals are entitled to damages equal

to all unpaid wages due within five (5) years preceding the filing of this action plus periods of

equitable tolling along with such costs, fees, attorney’s fees, interest, and other damages and

relief as may be permitted in law and equity.

                  COUNT V: RULE 23 CLASS FOR QUANTUM MERUIT



                                                  17
                                                                                                       Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 19 of 21 PageID #: 22



    130.       Ms. White re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

    131.       By employing Ms. White and other similarly situated individuals to perform

certain duties for certain time periods, Defendant impliedly promised that they would pay

reasonable and just compensation consistent with existing labor laws for valuable work furnished

by Ms. White and other similarly situated individuals.

    132.       Over the full course of their employment at Defendant’s corporate owned

restaurants, Ms. White and other similarly situated individuals provided this work and labor.

    133.       The services provided by them had a certain and reasonable value; i.e. their wage

rate.

    134.       Despite demands, Defendant has failed and refused to pay the reasonable and

full value of those services.

    135.       The payments requested for the benefits produced by Ms. White and other

similarly situated individuals are the full rate of applicable minimum wage owed to them.

    136.       Ms. White and other similarly situated individuals are entitled to damages equal

to the reasonable value of the services furnished by them for the five (5) years preceding the

filing of this action plus periods of equitable tolling along with such costs, fees attorneys’ fees,

interest and other damages and relief as may be permitted in law and equity.

    137.       Lastly, Ms. White and other similarly situated individuals’ state claims are

not preempted by the FLSA claim because the FLSA does not expressly preempt all state law

causes of action. See 29 U.S.C. § 218 (a).

                   PRAYER FOR RELIEF RELATING TO ALL COUNTS




                                                  18
                                                                                                      Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 20 of 21 PageID #: 23



        WHEREFORE, Ms. Melissa White, individually and on behalf of all others similarly

situated, pray for relief as follows:

    A. An order from the Court certifying the FLSA Tip-Credit Collective Class identified

        herein as an FLSA collective action;

    B. An order from the Court certifying the Rule 23 class actions identified herein as the

        MMWL, Unjust Enrichment and Quantum Meruit;

    C. An order from the Court awarding Ms. White and class members their unpaid wages in

        an amount to be proven at trial;

    D. An order from the Court awarding Ms. White and class members’ compensatory damages

        in an amount to be proven at trial;

    E. An order from the Court awarding Ms. White and class members liquidated damages in

        an amount set by applicable law and to be proven at trial;

    F. An order from the Court for complete and accurate accounting of all the compensation to

        which Ms. White and class members are entitled;

    G. An order from the Court directing Defendant to disgorge back to Ms. White and class

        members all amounts by which Defendant has been enriched by unlawful and inequitable

        conduct, in an amount to be proven at trial;

    H. An order from the Court awarding Ms. White and class members’ prejudgment and post-

        judgment interest, as well as reasonable attorneys’ and expert witness fees and other costs

        as may be available under the law;

    I. Leave to add additional plaintiffs by motion, the filing of consent forms or any other

        method approved by the Court;

    J. Leave to amend to add additional state law claims; and



                                                19
                                                                                             Electronically Filed - St Louis County - January 04, 2020 - 08:36 PM
Case: 4:20-cv-00323-CDP Doc. #: 1-1 Filed: 02/27/20 Page: 21 of 21 PageID #: 24



  K. An order from the Court awarding such other and further relief as this Court may deem

     just and proper.

                               DEMAND FOR JURY TRIAL

     Ms. White requests a jury trial on all issues so triable.

                                            Respectfully Submitted,
                                            THE LAW OFFICE OF SHEILA R. STUART, LLC

                                            /s/   Sheila R. Stuart
                                            Sheila R. Stuart, #65217
                                            sheilarstuart@yahoo.com
                                            Bemiston Tower
                                            231 South Bemiston Avenue Suite 800
                                            Clayton, MO 63105
                                            Phone: (314) 854-1339 (office)
                                            Phone: (314) 680-0920 (cell)


                                            HENDERSON LAW FIRM

                                            /s/ Samuel Henderson
                                            Samuel Henderson, Mo. Bar 56330
                                            attysamuelhenderson@gmail.com
                                            Hendersa85@hotmail.com
                                            1027 South Vandeventer Ave., 6th Fl
                                            Saint Louis, Missouri 63110
                                            Phone: (314) 399-8266
                                            Fax: (314) 399-8265

                                            Counsel for Plaintiff Melissa White




                                               20
